Citation Nr: 1029581	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-26 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected lumbar strain and 
discogenic disk disease of the lumbar spine at L4-L5 and L5-S1, 
associated with central and right paracentral disk protrusion and 
partial annular tear by MRI (claimed as a low back condition).

2.  Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected left elbow later 
epicondylitis (claimed as left arm numbness).

3.  Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected cervical strain and small 
bulging disk at C6-C7 (claimed upper back condition).

4.  Entitlement to service connection for bilateral hearing loss 
(adjudicated as bilateral hearing within normal limits from 
500Hertz to 4000Hertz).

5.  Entitlement to service connection for adjustment disorder 
with mixed features (claimed as anxiety and sleeping disorder).


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to November 
2007, during the Persian Gulf War Era.  The Veteran served in 
Iraq from October 27, 2006, to October 23, 2007, and was awarded 
a Combat Action Badge for his service in Iraq.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from April 2008 and June 2008 rating decisions of the Department 
of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO), which granted service connection for 
lumbar strain and discogenic disk disease of the lumbar spine at 
L4-L5 and L5-S1, associated with central and right paracentral 
disk protrusion and partial annular tear by MRI (claimed as a low 
back condition); left elbow later epicondylitis; and cervical 
strain and small bulging disk at C6-C7 (claimed upper back 
condition); assigned a 10 percent rating to each; and denied 
service connection for bilateral hearing loss and adjustment 
disorder with mixed features.  The Veteran disagreed with his 
ratings and denials and subsequently perfected an appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking an increased rating in excess of 10 
percent for his service connected lumbar spine, left elbow, and 
cervical spine disabilities.  He is also seeking service 
connection for bilateral hearing loss and adjustment disorder 
with mixed features (claimed as anxiety and sleeping disorder).  
Further development is necessary prior to analyzing the claims on 
the merits.  

Review of the evidence of record, including the Veteran's written 
statements, indicates that he received and continues to receive 
treatment for his claimed disabilities from the VA Outpatient 
Clinic in Arecibo, Puerto Rico.  See September 2008 "Statement 
in Support of Claim," VA Form 21-4138 (Notice of Disagreement); 
October 2008 "Statement in Support of Claim," VA Form 21-4138.  
The Veteran requested that the VA obtain these records from as 
early as 2006 to the present.  See September 2008 "Statement in 
Support of Claim," VA Form 21-4138 (Notice of Disagreement).  He 
amended this statement to indicate that he received treatment 
from January 2008 to the present and requested that these 
treatment records be obtained.  See October 2008 "Statement in 
Support of Claim," VA Form 21-4138.  Such records may be 
pertinent to the Veteran's claims.  Review of the record reveals 
that these treatment records are not associated with the claims 
file, and no attempt was made by the RO to obtain these records.  

VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009).  This duty includes 
obtaining pertinent records identified by the Veteran or which 
would help substantiate his claim.  Id.  Consequently, the 
Veteran's complete VA treatment records from the Arecibo VA 
Outpatient Clinic, regarding the Veteran's mental disorder 
(adjustment disorder), hearing loss, left elbow disability, 
lumbar spine disability, and cervical spine disability, should be 
obtained and associated with the claims file.   

Further review of the record also reveals that the Veteran was 
provided with a VA examination regarding his adjustment disorder 
with mixed features (claimed as anxiety and sleeping disorder).  
However, the examiner did not provide a medical opinion as to 
whether the Veteran's adjustment disorder with mixed features 
(claimed as anxiety and sleeping disorder) is related to his 
active duty service.  See January 2008 VA Mental Disorders 
Examination Report.  Therefore, either an addendum to the VA 
examination report or a new VA examination is necessary to 
ascertain whether the Veteran's adjustment disorder with mixed 
features is related to service.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(4) (2009).

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

1.  The AMC/RO should also obtain the 
Veteran's current VA treatment records 
regarding his mental disorder (adjustment 
disorder), hearing loss, left elbow 
disability, lumbar spine disability, and 
cervical spine disability, from the 
Arecibo VA Outpatient Clinic, from January 
2008 to the present, and associate these 
records with the claims folder.     

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain documentation 
of the attempts made.  The Veteran should 
also be informed of the negative results, 
and should be given an opportunity to 
obtain the records.  

2.  After completion of the above 
development, the claims folder should be 
returned the same VA examiner who 
conducted the January 2008 VA mental 
disorders examination at San Juan VAMC for 
an addendum containing an opinion as to 
whether the Veteran's adjustment disorder 
with mixed features (claimed as anxiety 
and sleeping disorder) is related to 
service.  

The VA examiner should render an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the adjustment disorder with mixed features 
(claimed as anxiety and sleeping disorder) 
is related to the Veteran's service.

A complete rationale should be provided 
for any opinion.  

If the January 2008 VA examiner is not 
available, the Veteran should be provided 
a new VA examination regarding his 
adjustment disorder with mixed features 
(claimed as anxiety and sleeping disorder) 
disability.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current psychiatric 
disability, including adjustment disorder 
with mixed features (claimed as anxiety 
and sleeping disorder), is related to the 
Veteran's service.  

A complete rationale should be provided 
for any opinion.  The claims folder should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with examination and the report should 
state that such review has been 
accomplished.

3.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's increased rating and service 
connection claims.  If the claims remain 
denied, the Veteran should be provided 
with a Supplemental Statement of the Case 
as to the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the 
outcome of this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


